737 N.W.2d 774 (2007)
Phillip R. CHAPIN and Bernie Mae Chapin, Plaintiffs-Appellees,
v.
A & L PARTS, INC., Amchem Products, American Standard, Bondex International, Inc., Borg Warner Corporation, Carrier Corporation, DAP, Inc., Dana Corporation, Duro Dyne Corporation, Georgia Pacific Corporation, Goodrich *775 Corporation, Hercules Chemical Company, Indianhead Industries, Inc., Kelsey Hayes Company, McCord Corporation, Metropolitan Life Insurance Company, Parker Hannifin Corporation, Pneumo Abex Corporation, Royal Industries, Inc., AII Acquisition Corporation, Carquest Auto Parts of Pinckney Michigan, Inc., George Fan Service, Inc. & All Equipment Company, Standco Industries, Inc., and Michigan Medical Counsel, Defendants, and
Daimlerchrysler Corporation, Ford Motor Company, General Motors Corporation, and Honeywell, Inc., f/k/a Allied Signal Corporation, Defendants-Appellants.
Docket Nos. 133178, 133410, 133412. COA No. 257917.
Supreme Court of Michigan.
September 14, 2007.
On order of the Court, the motion for reconsideration of this Court's June 22, 2007 orders is considered, and it is DENIED, because it does not appear that the orders were entered erroneously.
MARKMAN, J., dissents and states as follows:
For the reasons set forth in my dissenting statement at 478 Mich. 916, 733 N.W.2d 23 (2007), I would grant appellants' motion for reconsideration and grant leave to appeal. Few recent appeals have raised issues of greater long-term consequence for the integrity of this state's legal system than the instant appeal. It is unfortunate  indeed it is inexplicable  that the highest court of this state would not view this case as warranting its attention. The practical and legal reverberations of today's decision will be felt for years to come in Michigan.